Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Claims 2, 5, 9, 12, 16, 19 are cancelled.  Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are pending. 

Claim Interpretation
 It is again noted that the ‘statements’ of claims, under broadest reasonable interpretation, are interpreted as statements/functions, which result in state/dynamic information changes, in accordance with the example provided in [31] of Specification and noted in prior Action.  

Response to Applicant Remarks
With regard to the prior art rejections, Applicant remarks,  
“Claim 1 as amended now recites the following features: “polling information from the blockchain; in response to the polling, receiving the notification, acquiring block information from one or more updated blocks, the block information comprising static information and dynamic information, the dynamic information comprising one or more variables to be used in a smart contract; converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database; receiving a notification from the blockchain that a new transaction has been written to the blockchain; and in response to receiving the notification, updating the blockchain history database using the one or more binary logs.”  The Office Action (Office Action, pg.6, paragraph 13) acknowledges that de Kadt does not specifically disclose the features of “converting statements…”…Applicant could find no disclosure or suggestion in the relied upon portion of de Kadt of separate update methods for static and dynamic information…”  (Pages 9-10 of Remarks).
Examiner respectfully disagrees; and first notes that the amended claims do not specifically recite ‘separate update methods for static and dynamic information’.  The independent claims recite polling information from the blockchain; in response to the polling, acquiring block information …comprising static information and dynamic information; storing the static information in the blockchain history database; converting … variables of the dynamic information and the dynamic information into a structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database; receiving a notification from the blockchain that a new transaction has been written to the blockchain; and in response to receiving the notification, updating the blockchain history database using the one or more binary logs.”  
These limitations recite polling and acquiring static and dynamic information, storing static information, converting and storing converted dynamic information, and updating the database.  There is no recitation that the update methods are ‘separate’ based on datatype.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “separate update methods for static and dynamic information”) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, De Kadt discloses receiving and storing data, where such data can be static and/or dynamic, (see [80], “The data store 910 can include several separate data tables, databases, data documents, dynamic data storage schemes, and/or other data storage mechanisms and media for storing data relating to a particular aspect of the present disclosure. For example, the data store illustrated may include mechanisms for storing production data 912 and user information 916, which can be used to serve content for the production side. The data store also is shown to include a mechanism for storing log data…The application server 908 may provide static, dynamic, or a combination of static and dynamic data in response to the received instructions.”)
De Kadt further discloses converting data; see [34], “…In addition, an interstitial entity, such as a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table…”
De Kadt does not specifically disclose converting … variables of the dynamic information and the dynamic information into a structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database; however, de Kadt was not relied upon to disclose this feature.  “Procedures Migration” was relied upon to disclose converting data…into a structured query language (Paragraphs 2-3, “…Inspirer MnMTK migration tool automatically: can detect and convert ; storing the converted instructions comprising structured query language (Paragraph 1, “…converting part of client application logic into SQL procedures with the subsequent call of the latter…”, where subsequent call indicates procedure storage).  FinalNPL3 discloses storing data comprising structured query language in one or more binary logs, and updating the database using the one or more binary logs (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication”).  
The combination therefore discloses the converting and storing of the data as recited.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 It is further noted that, with regard to Applicant’s remark, “…separate update methods for static and dynamic information…,” Applicant’s claims do not specifically recite separate update methods, as discussed above.  Moreover, Applicant’s claims do not recite the system as distinguishing between dynamic and static data, nor does Applicant’s specification specifically disclose how such a distinguishing would be performed.  
The prior art rejections are therefore maintained; new citations are provided below as necessitated by claim amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 8, 15, the claims recite, “…polling information from the blockchain; in response to the polling, acquiring block information; receiving a notification from the blockchain that a new transaction has been written to the blockchain; and in response to receiving the notification, updating the blockchain history database…”  Applicant’s specification does not specifically disclose both polling information from the blockchain and receiving a notification from the blockchain; Applicant’s specification discloses an either/or situation, “The system polls information from a blockchain to receive updated information. For example, the 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Kadt (US Publication 2018/0096163), in view of “C/C++/4GL to SQL Procedures Migration”, hereafter “Procedures Migration”, downloaded from https://web.archive.org/web/20170806055323/https://www.ispirer.com/application-conversion/cc4gl-to-sql-procedures-migration, and attached as PDF file, dated August 6, 2017); in further view of FinalNPL3 (MySQL Reference Manual, Replication and Binary Logging Options and Variables, downloaded  from https://dev.mysql.com/doc/refman/8.0/en/replication-options-binary-log.html, previously attached as PDF file, screenshot from Wayback Machine previously attached as PDF file).

With regard to claims 1, 8 and 15, de Kadt discloses A computer-implemented method for replicating data from a blockchain to a blockchain history database ([34]), the method comprising: polling information from the blockchain ([34], [73]); in response to the polling, acquiring block information from one or more updated blocks ([34]), the block information comprising static information and dynamic information ([80], “…the application server 908 may provide static, dynamic, or a combination of static and dynamic data in response to the received instructions…”), the dynamic information comprising one or more variables  to be used in a smart contract ([80]) (where ‘to be used in a smart contract’ comprises the intended use of the variables, and furthermore, serves only to describe the data) storing the static information in the blockchain history database ([12], read only);
converting…the dynamic information into a structured query language to provide converted statements comprising the structured query language ([12], contents and states are interpreted as results of statements operating on variables; [24], transaction info, ownership transfers, etc.; [37], ownership transaction; [34], “…an interstitial entity, such as a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table…”; [23], database 104 may be relational database; [85], database servers); receiving a notification from the blockchain that a new transaction has been written to the blockchain ([34], poll or receive updates; [68], #816 notification service; [73]); and in response to receiving the notification, updating the blockchain history database ([34], receive notification, update database; [61], [68], #816, notification service, 810, 814 data storage services).
  De Kadt discloses converting dynamic information into a structured query language to provide converted statements comprising the structured query language (where the dynamic information of de Kadt includes state, which is broadly interpreted as a ‘statement’) , as discussed above. However, de Kadt does not specifically disclose converting statements of the smart contract that operate on the one or more variables of the dynamic information … into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database; and updating the blockchain history database using the one or more binary logs
 However, “Procedures Migration” discloses converting statements … that operate on the one or more variables of the dynamic information …into a structured query language to provide converted statements comprising the structured query language (Paragraphs 2-3, “…Inspirer MnMTK migration tool automatically: can detect and convert C/C++/4GL function to SQL Procedures; provides mapping variable, parameter and them types; generates code for SQL Procedure execution…”); storing the converted statements comprising structured query language (Paragraph 1, “…converting part of client application logic into SQL procedures with the subsequent call of the latter…”, where subsequent call indicates procedure storage).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for replicating data from a blockchain to a local database as disclosed by de Kadt, with the further modification of converting smart contract statements/functions to structured query language as disclosed by “Procedures Migration”, because this would allow transferring calculating operations from client work stations to powerful servers, therefore reducing processing load on client work stations and increasing efficiency (see Procedures Migration, Paragraph 1).  It is additionally noted that pertinent art, not cited, provided at end of prior Action, provides documentation for “C++ Guide for EOS Development”, which discloses using C++ for EOS smart contracts.  
Procedures Migration discloses converting and storing the converted instructions as structured query language, as discussed above, but does not specifically disclose storing the converted instructions in one or more binary logs.  De Kadt discloses updating the blockchain history database, as discussed above, but does not specifically disclose updating the blockchain history database using the one or more binary logs
However, FinalNPL3 discloses storing data comprising structured query language in one or more binary logs separate from the…database, and updating the… database using the one or more binary logs (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication”, where replication is interpreted as broadly indicating a separation between the log and the ultimate location/entity of backup/replication).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the database updating method and system as taught by de Kadt and as modified by the conversion to SQL-type database as disclosed by Procedures Migration, with the MySQL binary logging system and methods as disclosed by FinalNPL3 because using an established, open-source product would have decreased costs and development/deployment costs, and the backup and replication capabilities would have ensured data security (See FinalNPL3, page 2, paragraph 1).   
With regard to the further limitations of claim 8, de Kadt discloses non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations ([81]).  
With regard to the further limitations of claim 15, de Kadt discloses one or more computers; and one or more computer-readable memories coupled to the one or more computers and having instructions stored thereon which are executable by the one or more computers to perform operations ([81]).  

With regard to claims 3, 10, 17, de Kadt in view of “C/C++/4GL to SQL Procedures Migration”, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed the blockchain history database is a relational database ([23], [[85]). 

With regard to claims 4, 11, 18, de Kadt in view of “C/C++/4GL to SQL Procedures Migration”, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses databases such as MySQL storing data in accordance with structured query languages ([85], “…The server(s) may also include database servers, including without limitation those commercially available from Oracle.RTM., Microsoft.RTM., Sybase.RTM., and IBM.RTM.  as well as open-source servers such as MySQL, Postgres, SQLite, MongoDB, and any other server capable of storing, retrieving, and accessing structured or unstructured data.”)   FinalNPL3 further discloses the one or more binary logs are written in accordance with structured query languages (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication…”, where MySQL logs are in accord with structured query languages as disclosed by de Kadt). 

With regard to claims 6, 13, 20, de Kadt, in view of “C/C++/4GL to SQL Procedures Migration”, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses updating the blockchain history database using the static information ([60]-[61], updating transaction in the database, see also Figure 5, #508; where transaction data is immutable/static). 

With regard to claims 7, 14, de Kadt, in view of “C/C++/4GL to SQL Procedures Migration”, in further view of FinalNPL3, disclose the limitations of claims 1 and 8 as discussed above. De Kadt further discloses in response to a user query to the blockchain history database, presenting the dynamic information to a user device ([35], [43]). 


Conclusion
The prior art made of record in prior Action and not relied upon is considered pertinent to applicant's disclosure:  
“C++ Guide for EOS Development”, downloaded from https://cmichel.io/cpp-guide-for-eos-development-basics/, dated 25 August 2018 and attached as a PDF file; discloses use of C++ language for EOS smart contracts.)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staples (WO 2018039722) 
Baker (US Patent 8,146,054).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685        

/JAMES D NIGH/Senior Examiner, Art Unit 3685